Exhibit 10.1 SCHEDULE 2 £5,165,652,430.56 €500,000,000 SENIOR FACILITIES AGREEMENT dated 3 March 2006, as amended and restated on 22 May 2006, 10 July 2006, 10 August 2006, 4 April 2007, 15 May 2008, 10 November 2008 and 30 October 2009 between VIRGIN MEDIA INC. (formerly known as NTL Incorporated) as Ultimate Parent VIRGIN MEDIA FINANCE PLC (formerly known as NTL Cable PLC) as Parent VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED (formerly known as NTL Investment Holdings Limited) TELEWEST COMMUNICATIONS NETWORKS LIMITED VMIH SUB LIMITED (formerly known as NTLIH Sub Limited) as UK Borrowers VIRGIN MEDIA DOVER LLC (formerly known as NTL Dover LLC) as US Borrower THE ORIGINAL GUARANTORS DEUTSCHE BANK AG, LONDON BRANCH J.P. MORGAN PLC THE ROYAL BANK OF SCOTLAND PLC GOLDMAN SACHS INTERNATIONAL as Bookrunners and Mandated Lead Arrangers DEUTSCHE BANK AG, LONDON BRANCH as Facility Agent and Security Trustee DEUTSCHE BANK AG, NEW YORK BRANCH as US Paying Agent GE CORPORATE BANKING EUROPE SAS as Administrative Agent THE LENDERS and DEUTSCHE BANK AG, LONDON BRANCH as Original L/C Bank WHITE & CASE LLP 5 Old Broad Street London EC2N 1DW TABLE OF CONTENTS 1. DEFINITIONS AND INTERPRETATION 2. THE FACILITIES 3. CONDITIONS 4. UTILISATION 5. DOCUMENTARY CREDITS 6. ANCILLARY FACILITIES 7. OPTIONAL CURRENCIES 8. REPAYMENT OF RCF FACILITY OUTSTANDINGS 9. REPAYMENT OF TERM FACILITY OUTSTANDINGS 10. CANCELLATION 11. VOLUNTARY PREPAYMENT 12. MANDATORY PREPAYMENT AND CANCELLATION 13. INTEREST ON REVOLVING FACILITY ADVANCES AND SECONDARY REVOLVING FACILITY ADVANCES 14. INTEREST ON TERM FACILITY ADVANCES 15. MARKET DISRUPTION AND ALTERNATIVE INTEREST RATES 16. COMMISSIONS AND FEES 17. TAXES 18. INCREASED COSTS 19. ILLEGALITY 20. MITIGATION 21. REPRESENTATIONS AND WARRANTIES 22. FINANCIAL INFORMATION 23. FINANCIAL CONDITION 24. POSITIVE UNDERTAKINGS 25. NEGATIVE UNDERTAKINGS 26. ACCEDING GROUP COMPANIES 27. EVENTS OF DEFAULT 28. DEFAULT INTEREST 29. GUARANTEE AND INDEMNITY 30. AGENTS 31. BORROWERS’ INDEMNITIES 32. CURRENCY OF ACCOUNT 33. PAYMENTS 34. SET-OFF 35. SHARING AMONG THE FINANCE PARTIES 36. CALCULATIONS AND ACCOUNTS 37. ASSIGNMENTS AND TRANSFERS 38. COSTS AND EXPENSES 39. REMEDIES AND WAIVERS 40. NOTICES AND DELIVERY OF INFORMATION 41. ENGLISH LANGUAGE 42. PARTIAL INVALIDITY 43. AMENDMENTS 44. THIRD PARTY RIGHTS 45. COUNTERPARTS 46. GOVERNING LAW 47. JURISDICTION SCHEDULE 1 – PART 1LENDERS AND COMMITMENTS PART 2 - LENDERS TAX STATUS PART 3 - B2 FACILITY LENDERS, B3 FACILITY LENDERS, AND B4 FACILITY LENDERS SCHEDULE 2 PART 1 - THE ORIGINAL GUARANTORS PART 2 - THE RESTRICTED GUARANTORS SCHEDULE 3 PART 1 - FORM OF DEED OF TRANSFER AND ACCESSION PART 2 - FORM OF C FACILITY LENDER DEED OF ACCESSION SCHEDULE 4 PART 1 - CONDITIONS PRECEDENT TO FIRST UTILISATION PART 2 - CONDITIONS PRECEDENT TO FIRST BASEBALL UTILISATION PART 3 - FORM OF OFFICER’S CERTIFICATE PART 4 - VANILLA INITIAL SECURITY DOCUMENTS PART 5 - VANILLA CONDITIONS SUBSEQUENT DOCUMENTS PART 6 - BASEBALL CONDITION SUBSEQUENT DOCUMENTS PART 7 - CONDITIONS PRECEDENT TO C FACILITY UTILISATION PART 8 - CONDITIONS PRECEDENT TO B5 FACILITY AND B6 FACILITY UTILISATION PART 9 - CONDITIONS PRECEDENT TO ADDITIONALFACILITY UTILISATION PART 10 - FORM OF ADDITIONAL FACILITY OFFICER’S CERTIFICATE SCHEDULE 5 PART 1 - FORM OF UTILISATION REQUEST (ADVANCES) PART 2 - FORM OF UTILISATION REQUEST (DOCUMENTARY CREDITS) SCHEDULE 6 ASSOCIATED COSTS RATE SCHEDULE7 CONDITIONS PRECEDENT TO C FACILITY UTILISATION PART 1 - FORM OF ACCESSION NOTICE PART 2 - ACCESSION DOCUMENTS PART 3 - ADDITIONAL FACILITY ACCESSION AGREEMENT SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE SCHEDULE9 PART 1 - MEMBERS OF THE BANK GROUP PART 2 - MEMBERS OF THE TELEWEST GROUP PART 3 - MEMBERS OF THE NTL GROUP SCHEDULE 10 EXISTING ENCUMBRANCES PART 1 - EXISTING ENCUMBRANCES PART 2 - EXISTING LOANS PART 3 - EXISTING FINANCIAL INDEBTEDNESS PART 4 - EXISTING PERFORMANCE BONDS PART 5 - EXISTING UKTV GROUP LOAN STOCK PART 6 - EXISTING HEDGING AGREEMENTS PART 7 - EXISTING VENDOR FINANCING ARRANGEMENTS SCHEDULE 11 FORM OF L/C BANK ACCESSION CERTIFICATE SCHEDULE 12 FORM OF DOCUMENTARY CREDIT SCHEDULE 13 PRO FORMA BANK GROUP FINANCIAL STATEMENTS SCHEDULE 14 PRO FORMA BUDGET INFORMATION THIS AGREEMENT is dated 3 March 2006 as amended and restated 22 May 2006, 10 July 2006, 10 August 2006, 4 April 2007, 15 May 2008, 10 November 2008 and 30 October 2009. BETWEEN: VIRGIN MEDIA INC. (formerly known as NTL Incorporated), a company incorporated in the State of Delaware, United States of America, whose registered office is at 909 Third Avenue, Suite 2863, New York, NY 10022, United States of America (the “Ultimate Parent”); VIRGIN MEDIA FINANCE PLC (formerly known as NTL Cable PLC),a company incorporated in England & Wales with registered number 5061787 and having its registered office at 160 Great Portland Street, London W1W 5QA (the “Parent”); VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED (formerly known as NTL Investment Holdings Limited),a company incorporated in England and Wales under registered number 3173552 and having its registered office at 160 Great Portland Street, London W1W 5QA (“VMIH”); TELEWEST COMMUNICATIONS NETWORKS LIMITED, a company incorporated in England and Wales under registered number 3071086, and having its registered office at 160 Great Portland Street, London W1W 5QA (or, following a Solvent Liquidation thereof pursuant to the provisions of Clause25.21 (Solvent Liquidation), the relevant Successor Entity, “TCN”); VMIH SUB LIMITED (formerly known as NTLIH Sub Limited), a company incorporated in England and Wales with registered number5316140 and having its registered office at 160 Great Portland Street, London W1W 5QA (“VMIH Sub”); VIRGIN MEDIA DOVER LLC (formerly known as NTL Dover LLC), a limited liability company organised under the laws of the State of Delaware, United States of America, whose registered office is at 909 Third Avenue, Suite 2863, New York, NY 10022, United States of America (the “US Borrower”); THE ORIGINAL GUARANTORS (as defined below); DEUTSCHE BANK AG, LONDON BRANCH, J.P. MORGAN PLC, THE ROYAL BANK OF SCOTLAND PLC and GOLDMAN SACHS INTERNATIONAL (each a “Bookrunner” and together, the “Bookrunners”); DEUTSCHE BANK AG, LONDON BRANCH, J.P. MORGAN PLC, THE ROYAL BANK OF SCOTLAND PLC and GOLDMAN SACHS INTERNATIONAL (each a “Mandated Lead Arranger” and together, the “Mandated Lead Arrangers”); DEUTSCHE BANK AG, LONDON BRANCH (as agent for and on behalf of the Finance Parties, the “Facility Agent”); DEUTSCHE BANK AG, NEW YORK BRANCH (as United States paying agent for and on behalf of the Finance Parties,the “US Paying Agent”); DEUTSCHE BANK AG, LONDON BRANCH (as security trustee for and on behalf of the Finance Parties, the “Security Trustee”); GE CORPORATE BANKING EUROPE SAS (as administrative agent, the “Administrative Agent”); THE LENDERS (as defined below); and DEUTSCHE BANK AG, LONDON BRANCH as L/C Bank (the “Original L/C Bank”). WHEREAS: The parties hereto have entered into a £3.775 billion senior facilities agreement dated the Original Execution Date (as defined below) (the “Original Agreement”). Pursuant to the terms of Clause44 (Amendment Upon Structure Notice) of the Original Agreement, each of the parties hereto agreed to amend and restate the Original Agreement with the form of this Agreement and with effect from the date on which the Company delivers the Structure Notice to the Facility Agent in accordance with the terms of Clause44.1 (Delivery of Structure Notice) of the Original Agreement. The Facility Agent confirms that it has received a copy of the Structure Notice and has delivered a copy of that Structure Notice to each of the Finance Parties. Accordingly, the Original Agreement shall be amended and restated in the form of this Agreement with effect from the date of such Structure Notice. 1. DEFINITIONS AND INTERPRETATION Definitions In this Agreement the following terms have the meanings set out below. “80% Security Test” means the requirement that, save as otherwise provided in Clause24.12 (Further Assurance), members of the Bank Group generating not less than 80% of Consolidated Operating Cashflow (excluding for the purposes of this calculation, any Consolidated Net Income attributable to any Joint Venture) have acceded as Guarantors to this Agreement (for the avoidance of doubt, other than in respect of the C Facility) as tested by reference to each set of annual financial information relating to the Bank Group delivered to the Facility Agent pursuant to Clause22.1 (Financial Statements). For the avoidance of doubt, members of the Telewest Group or the Baseball Group which have granted guarantees and security in respect of any of the Facilities shall continue to be treated as Guarantors for the purposes of this 80% Security Test, notwithstanding any limitations contained in Clause 29(Guarantee and Indemnity). “A Facility” means the term loan facility granted to the UK Borrowers pursuant to Clause2.1(a)(i) (The Facilities). “A Facility Margin” means, in relation to A Facility Advances, and subject to Clause14.7 (Margin Ratchet for A Facility Advances and A1 Facility Advances (and, Prior to the Occurrence of a Paydown Event, A2 Facility Advances and A3 Facility Advances)), 1.875% per annum. “A Facility Outstandings” means, at any time, the aggregate principal amount of the A Facility Advances outstanding under this Agreement. “A/A2 Facility Repayment Instalment” shall have the meaning given to it in Clause 9.1(a) (Repayment of A Facility Outstandings, A1 Facility Outstandings, A2 Facility Outstandings and A3 Facility Outstandings) hereof. “A1 Facility” means the term loan facility granted to Baseball Cash Bidco pursuant to Clause2.1(b)(i) (The Facilities). “A1 Facility Margin” means, in relation to A1 Facility Advances, and subject to Clause14.7 (Margin Ratchet for A Facility Advances and A1 Facility Advances (and, Prior to the Occurrence of a Paydown Event, A2Facility Advances and A3Facility Advances)), 1.875% per annum. “A1 Facility Outstandings” means, at any time, the aggregate principal amount of the A1 Facility Advances outstanding under this Agreement. “A1/A3 Facility Repayment Instalment” shall have the meaning given to it in Clause 9.1(b) (Repayment of A Facility Outstandings, A1 Facility Outstandings, A2 Facility Outstandings and A3 Facility Outstandings) hereof. “A2 Facility” means the term loan facility granted to the UK Borrowers pursuant to Clause2.1(a)(ii) (The Facilities). “A2 Facility Margin” means, in relation to the A2 Facility Advances, (a)until the occurrence of a Paydown Event, subject to Clause14.7 (Margin Ratchet for AFacility Advances and A1Facility Advances (and, Prior to the Occurrence of a Paydown Event, A2Facility Advances and A3Facility Advances)), 1.875% per annum, and (b)on the date of a Paydown Event and thereafter, subject to Clause14.8 (Margin Ratchet for A2Facility Advances and A3Facility Advances on and after a Paydown Event), 3.125% per annum. “A2 Facility Outstandings” means, at any time, the aggregate principal amount of the A2 Facility Advances outstanding under this Agreement. “A3 Facility” means the term loan facility granted to Baseball Cash Bidco pursuant to Clause2.1(b)(ii) (The Facilities). “A3 Facility Margin” means, in relation to the A3Facility Advances, (a)until the occurrence of a Paydown Event, subject to Clause14.7 (Margin Ratchet for AFacility Advances and A1Facility Advances (and, Prior to the Occurrence of a Paydown Event, A2Facility Advances and A3Facility Advances)), 1.875% per annum, and (b)on the date of a Paydown Event and thereafter, subject to Clause14.8 (Margin Ratchet for A2Facility Advances and A3Facility Advances on and after a Paydown Event), 3.125% per annum. “A3 Facility Outstandings” means, at any time, the aggregate principal amount of the A3Facility Advances outstanding under this Agreement. “Acceding Borrower” means a member of the Bank Group which has complied with the requirements of Clause26.1 (Acceding Borrower). “Acceding Group Company” means an Acceding Borrower, an Acceding Guarantor or an Acceding Holding Company, as the context may require. “Acceding Guarantor” means any member of the Bank Group which has complied with the requirements of Clause26.2 (Acceding Guarantors). “Acceding Holding Company” means any person which becomes the Holding Company of the Ultimate Parent and which has complied with the requirements of Clause26.3 (Acceding Holding Company). “Acceding Obligors” means the Acceding Borrowers and the Acceding Guarantors. “Acceleration Date” means the date on which a written notice has been served under Clause27.17 (Acceleration). “Acceptable Hedging Agreement” means a Hedging Agreement entered into on the terms of the 1aster Agreement (Multicurrency-Cross Border) or the 2aster Agreement, each as published by ISDA,under which: (a) if the 1992 Master Agreement is used, “Second Method” and “Market Quotation” are specified as the payment method applicable; (b) if the 2002 Master Agreement is used, the relevant agreement provides for two way payments; (c) the governing Law is English or New York Law; and (d) no credit support annex or credit support deed, each as published by ISDA, or other collateral posting provisions are incorporated. “Accession Notice” means a duly completed notice of accession in the form of Part 1 of Schedule 7 (Form of Accession Notice). “Act” means the Companies Act 1985 (as amended). “Additional Assets” means any property, stock or other assets to be used by any member of the Bank Group in the Group Business or any business whose primary operations are directly related to the Group Business. “Additional Facility” has the meaning given to such term in Clause 2.9(a) (Additional Facility). “Additional Facility Accession Agreement” means a deed in the form of Part 3 of Schedule 7. “Additional Facility Availability Period” means the period specified in the Additional Facility Accession Agreement for an Additional Facility. “Additional Facility Borrower” means any Borrower which becomes a borrower under an Additional Facility. “Additional Facility Commencement Date” has the meaning given to it in Clause 2.9(b) (Additional Facility). “Additional Facility Lender” means a person which becomes a Lender under an Additional Facility pursuant to Clause2.9 (Additional Facility). “Additional Facility Margin” means, in relation to an Additional Facility and subject to Clause 2.9(a)(v) (Additional Facility), the margin specified in and, if applicable, adjusted in accordance with the relevant
